IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-77,006


                       EX PARTE ARMANDO CALDERON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1242716 IN THE 176TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

possession of a controlled substance, and was sentenced pursuant to Section 12.44(a) of the Texas

Penal Code to sixty days’ county jail imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to investigate, and failed to adequately advise Applicant regarding the immigration/

deportation consequences of his plea. Applicant entered his plea approximately one week after the

United States Supreme Court handed down its opinion in Padilla v. Kentucky, 559 U.S. 356 (2010).
                                                                                                   2

       The trial court has determined that trial counsel's performance was deficient in that counsel

did not adequately investigate, and did not correctly advise Applicant regarding the immigration/

deportation consequences of his plea in this case, and that but for counsel’s errors, Applicant would

not have pleaded guilty but would have insisted on going to trial on the charges. Relief is granted.

The judgment in Cause No. 1242716 in the 176th District Court of Harris County is set aside, and

Applicant is remanded to the custody of the Sheriff of Harris County to answer the charges as set out

in the indictment. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: March 27, 2013
Do not publish